 

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL DOCUMENT
TO:

Porter Hedges LLP

1000 Main Street, 36th Floor

Houston, TX 77002

Attn: Ephraim del Pozo

 

 

 

 

    Space Above This Line for Recorder's Use Only

  

MORTGAGE, SECURITY AGREEMENT, FIXTURE FILING,

FINANCING STATEMENT AND ASSIGNMENT OF PRODUCTION and Revenue

 

FROM

AMERICAN EAGLE ENERGY CORPORATION

and

AMZG, INC.

 (Mortgagor(s) and Debtor(s))

 

TO

 

MACQUARIE BANK LIMITED

(Mortgagee and Secured Party)

 

For purposes of filing this instrument as a financing statement, the mailing
address of Each Mortgagor/Debtor is 2549 West Main Street, Suite 202, Littleton,
Colorado 80120. the mailing address of Mortgagee/Secured Party is LEVEL 1, 1
MARTIN PLACE, ENERGY MARKETS DIVISION, SYDNEY, NEW SOUTH WALES, 2000 AUSTRALIA.

 

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS, AND COVERS FUTURE
ADVANCES AND PROCEEDS. INTERESTS IN OIL, GAS, MINERALS AND OTHER AS-EXTRACTED
COLLATERAL OR IN ACCOUNTS RESULTING FROM THE SALE THEREOF, WHICH ARE INCLUDED IN
THE MORTGAGED PROPERTY, WILL BE FINANCED AT WELLHEADS LOCATED ON THE OIL AND GAS
LEASES OR LANDS DESCRIBED IN EXHIBIT A-1 HERETO.

 

 

 

 

PERSONAL PROPERTY CONSTITUTING A PORTION OF THE MORTGAGED PROPERTY MAY BE OR MAY
IN THE FUTURE BE AFFIXED TO THE LANDS OR LANDS ASSOCIATED WITH PIPELINES
DESCRIBED IN EXHIBIT A-1 AND EXHIBIT A-2 HERETO.

 

THIS INSTRUMENT IS, AMONG OTHER THINGS, A FINANCING STATEMENT UNDER THE UNIFORM
COMMERCIAL CODE COVERING AS-EXTRACTED COLLATERAL THAT IS RELATED TO, AND GOODS
WHICH ARE, OR ARE TO BECOME FIXTURES ON, THE REAL PROPERTY HEREIN DESCRIBED. A
CARBON, PHOTOGRAPHIC, OR OTHER REPRODUCTION OF THIS INSTRUMENT IS SUFFICIENT AS
A FINANCING STATEMENT. MORTGAGORS HAVE AN INTEREST OF RECORD IN THE LANDS
CONCERNED, WHICH INTEREST IS DESCRIBED IN EXHIBIT A-1 AND EXHIBIT A-2 HERETO.

 

THIS FINANCING STATEMENT IS TO BE FILED, AMONG OTHER PLACES, IN THE REAL ESTATE
RECORDS.

 

*********************************

 

This instrument was prepared by Ephraim del Pozo, PORTER HEDGES LLP, 1000 Main
Street, 36th Floor, Houston, Texas 77002.

 

ATTENTION OF RECORDING OFFICER: This instrument is a mortgage of both real and
personal property and is, among other things, a Security Agreement and Financing
Statement under the Uniform Commercial Code. This instrument creates a lien on
rights in or relating to, among other things, lands and oil and gas interests of
Mortgagors which are described, referred to, or referred to in the documents
described in Exhibit A-1 and Exhibit A-2 hereto.

 

RECORDED DOCUMENT SHOULD BE RETURNED TO:

PORTER HEDGES LLP

1000 Main Street, 36th Floor

Houston, Texas 77002

Attn: Ephraim del Pozo

 

 

 

 

MORTGAGE, SECURITY AGREEMENT, FIXTURE FILING,

FINANCING STATEMENT AND ASSIGNMENT OF PRODUCTION and revenue

 

(THIS INSTRUMENT CONTAINS AFTER ACQUIRED PROPERTY PROVISIONS)

 

Article I

 

GRANT OF LIENS AND SECURITY INTERESTS

 

KNOW ALL MEN BY THESE PRESENTS: That the undersigned AMERICAN EAGLE ENERGY
CORPORATION, a Nevada corporation (“AEEC”), and AMZG, Inc., a Nevada corporation
(“AMZG”; together with AEEC, each a “Mortgagor” and collectively, “Mortgagors”),
in each case, whose mailing address is 2549 West Main Street, Suite 202,
Littleton, Colorado 80120, for valuable consideration, the receipt of which is
hereby acknowledged, and in consideration of the debt and trust hereinafter
mentioned, effective as of December 27, 2012 (the “Effective Date”), has
granted, bargained, sold, conveyed, mortgaged, pledged, transferred, assigned,
and set over and by these presents does hereby GRANT, BARGAIN, SELL, CONVEY,
MORTGAGE, PLEDGE, TRANSFER, ASSIGN AND SET OVER to MACQUARIE BANK LIMITED, a
bank incorporated under the laws of Australia, whose address is Level 1, 1
Martin Place, Energy Markets Division, Sydney, New South Wales, 2000 Australia
(“Mortgagee”), the following property, whether real, personal or mixed, whether
now owned or hereafter acquired under law or in equity (collectively, the
“Mortgaged Property”); the inclusion of certain specific types and items of
property and interests in one or more of the following Paragraphs are not
intended in any way to limit the effect of the more general descriptions:

 

A.           All of each Mortgagor’s rights, titles, interests and estates, now
owned or hereafter acquired by such Mortgagor, in and to those certain oil, gas
and mineral leases, mineral interests, mineral servitudes, royalty interests,
overriding royalty interests, production payments, net profits interests, fee
interests, carried interests, reversionary interests and all other rights,
titles, interests or estates including, without limitation, such of the
foregoing described on Exhibit A-1 attached hereto and made a part hereof or in,
on or under any lands described or referred to on Exhibit A-1 (the “Lands”),
whether such rights, titles, interests or estates or such Lands are correctly
described therein or not (all of which rights, titles, interests and estates
described in this Paragraph A are hereinafter included within the term “Subject
Interests”). The term “oil, gas and mineral leases,” as used in this instrument
and in Exhibit A-1 includes, in addition to oil, gas and mineral leases, oil and
gas leases, oil, gas and sulphur leases, other mineral leases, co-lessor’s
agreements and extensions, amendments, ratifications and subleases of all or any
of the foregoing, all as may be appropriate and are hereinafter referred to,
collectively, as the “Oil and Gas Leases.”

 

1

 

 

B.           All of each Mortgagor’s rights, titles, interests and estates, now
owned or hereafter acquired by such Mortgagor, in and to drilling, spacing,
proration or production units, as created by the terms of any unitization,
communitization and pooling agreements and orders, and all properties, property
rights and estates created thereby which include, belong or appertain to the
Subject Interests, including, without limitation, all such units formed
voluntarily or under or pursuant to any Law relating to any of the Subject
Interests (collectively, “Units”). As used herein, the term “Law” means any
current or future law, statute, code, ordinance, order, determination, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization or other directive or requirement enacted, promulgated,
adopted or imposed by any Tribunal, and the term “Tribunal” means any court or
governmental department, commission, board, bureau, agency, or instrumentality
of the United States or of any state, commonwealth, nation, territory,
possession, county, parish, or municipality, whether now or hereafter
constituted or existing.

 

C.           All crude oil and natural gas, including all As-extracted
collateral (as defined in the Uniform Commercial Code as enacted, amended and in
effect in the State of North Dakota (the “UCC”)), all casinghead gas, drip
gasoline, natural gasoline, distillate, all other liquid or gaseous hydrocarbons
produced or to be produced in conjunction therewith, all products, by-products
and all other substances derived therefrom or the processing thereof, and all
other similar minerals, now owned or hereafter acquired by each Mortgagor, now
or hereafter accruing to, attributable to or produced from the Subject Interests
and the Units or to which such Mortgagor now or hereafter may be entitled as a
result or by virtue of such Mortgagor’s ownership of the Subject Interests
(collectively, “Hydrocarbons”).

 

D.           All sulphur, lignite, coal, uranium, thorium, iron, geothermal
steam, water, carbon dioxide, helium and all other minerals, ores or substances
of value (whether similar to the foregoing or not), and the products and
proceeds therefrom now owned or hereafter acquired by each Mortgagor, including,
without limitation, all gas resulting from the in situ combustion of coal or
lignite now or hereafter accruing to, attributable to or produced from the
Subject Interests and the Units or to which such Mortgagor now or hereafter may
be entitled as a result of or by virtue of such Mortgagor’s ownership of the
Subject Interests (collectively, “Other Minerals”).

 

E.           All rights, titles, interests and estates now owned or hereafter
acquired by each Mortgagor in and to oil and gas wells, salt water disposal
wells, injection wells, water supply wells (collectively, “Wells”), including,
without limitation, such of the foregoing described on Exhibit A-1 attached
hereto and made a part hereof, and all rigs, improvements, fixtures, machinery
and other equipment, inventory and articles of personal property of any kind or
character (excluding drilling rigs, trucks, automotive equipment or other
personal property which may be taken to the premises for the purpose of drilling
a Well or for other similar temporary uses), in each case appurtenant to, or
used or held for use in connection with the production of Hydrocarbons or Other
Minerals from the Subject Interests and Units, and any of the foregoing,
wherever located, now owned or hereafter acquired by such Mortgagor, including,
without limitation, connection apparatus and flow lines from Wells to tanks,
Wells, pipelines, gathering lines, trunk lines, lateral lines, flow lines,
compressor, dehydration and pumping equipment, pumping plants, gas plants,
processing plants, pumps, dehydration units, separators, heater treaters,
valves, gauges, meters, derricks, rig substructures, buildings, tanks,
reservoirs, tubing, rods, liquid extractors, engines, boilers, tools,
appliances, cables, wires, tubular goods, machinery, supplies and any and all
other equipment, inventory and articles of personal property of any kind or
character whatsoever appurtenant to, or used or held for use in connection with
the production of Hydrocarbons or Other Minerals from the Subject Interests, or
now or hereafter located on any of the Lands encumbered by or pooled with any of
the Subject Interests or Units, or used on or about the Lands in connection with
the operations thereon, together with all improvements or products of,
accessions, attachments and other additions to, tools, parts and equipment used
in connection with, and substitutes and replacements for, all or any part of the
foregoing (all of the types or items of property and interests described in this
Paragraph E, excluding any of the foregoing that constitutes fixtures, are
hereinafter collectively referred to as the “Personal Property”).

 

2

 

 

F.           All rights, titles, interests and estates now owned or hereafter
acquired by each Mortgagor (including, without limitation, all rights to receive
payments) under or by virtue of all easements, permits, licenses, rights-of-way,
surface leases, surface use agreements, franchises, servitudes, division orders,
transfer orders and other agreements relating or pertaining to purchasing,
exchanging, exploring for, developing, operating, treating, processing, storing,
marketing or transporting Hydrocarbons or Other Minerals now or hereafter found
in, on or under, or produced from, any of the Subject Interests, or under or by
virtue of any contract relating in any way to all or any part of the Mortgaged
Property otherwise described herein, including, without limitation, the Basic
Documents (as defined in the ISDA), farmout contracts, farmin contracts,
participation agreements, operating or joint operating agreements, trade letter
agreements and all agreements creating rights-of-way for ingress and egress to
and from the Subject Interests and Units (all of such rights, titles, interests
and estates referred to or described in this Paragraph F are hereinafter
collectively referred to as the “Subject Contracts”), and all rights, titles and
interests in and to all surface fees and fee estates described in Exhibit A-1,
compressor sites, settling ponds, equipment or pipe yards, office sites, office
buildings and all property and fixtures affixed thereon, whether such surface
fees, fee estates, compressor sites, settling ponds, equipment or pipe yards,
office sites or office buildings are fee simple estates, leasehold estates or
otherwise, together with all rights, titles and estates now owned or hereafter
acquired by such Mortgagor under or in connection with such interest.

 

G.           All accounts (including, but not limited to, all open accounts
receivable and accounts receivable arising under or pursuant to any joint
operating agreements, division orders, purchase and/or sale agreements or other
agreements, documents or instruments relating to any of the Subject Interests),
general intangibles (including, without limitation, rights to proceeds under
swap and hedge agreements; and including without limitation all seismic data,
geological and geophysical data and interpretations) of any of the foregoing,
chattel paper, documents, instruments, cash and noncash proceeds and other
rights, now owned or hereafter acquired by each Mortgagor, arising from or by
virtue of, or from the voluntary or involuntary sale or other disposition of, or
collections with respect to, or insurance proceeds payable with respect to, or
proceeds payable by virtue of warranty or other claims against manufacturers of,
or claims against any other person or entity with respect to, all or any part of
the Mortgaged Property described in this Paragraph G or otherwise (all of which
types and items of property and interests described in this Paragraph G are
hereinafter collectively referred to as the “Accounts”).

 

H.           All tenements, hereditaments, appurtenances, profits and properties
in anyway appertaining, belonging, affixed or incidental to, or used or useful
in connection with, all or any part of the property and interests described in
Paragraphs A, B, C, D, E, F, and G preceding now owned or hereafter acquired by
each Mortgagor, including, without limitation, all reversions, remainders,
carried interests, tolls, rents, revenues, issues, proceeds, earnings, income,
products, profits, deposits, easements, permits, licenses, servitudes, surface
leases, rights-of-way and franchises relating to all or any part of the property
and interests described in Paragraphs A, B, C, D, E, F, and G
preceding.         

 

3

 

 

I.           All other interests of every kind and character which each
Mortgagor now has or at any time hereafter acquires in and to the types and
items of property and interests described in Paragraphs A, B, C, D, E, F, G and
H insofar as such interests relate to the Lands, the Oil and Gas Leases, the
Subject Interests, the Wells, the Hydrocarbons, the Other Minerals, the Subject
Contracts and all property which is used or useful in connection with the
Mortgaged Property and the proceeds and products of all of the foregoing,
whether now owned or hereafter acquired.

 

J.           To further secure the full and complete payment and performance of
the Secured Indebtedness (defined below), each Mortgagor, as debtor, hereby
grants to Mortgagee and Mortgagee’s successors in title and assigns, as secured
party, a first and prior security interest in and to the following types and
items of property and interests now owned or hereafter acquired by such
Mortgagor (all of which are included within the term “Mortgaged Property”): (a)
all present and future Personal Property, Subject Contracts and Accounts; (b)
all present and future Subject Interests, Hydrocarbons and Other Minerals and
all As-extracted collateral as defined in and subject to the UCC (including
Accounts), and for which the creation and perfection of a security interest or
lien therein is governed by the provisions of the UCC; (c) all present and
future other Mortgaged Property described in “A” through “I” above consisting of
Accounts, contract rights, general intangibles, chattel paper, documents,
instruments, inventory, equipment, fixtures and other goods and articles of
personal property of any kind or character defined in and subject to the UCC;
(d) all present and future increases, profits, combinations, reclassifications,
improvements and products of, accessions, attachments and other additions to,
tools, parts and equipment used in connection with, and substitutes and
replacements for, all or any part of the Mortgaged Property described in this or
any other clause of this paragraph; (e) all present and future Accounts,
contract rights, general intangibles, chattel paper, documents, instruments,
cash and noncash proceeds and other rights arising from or by virtue of, or from
the voluntary or involuntary sale or other disposition of, or collections with
respect to, or insurance proceeds payable with respect to, or proceeds payable
by virtue of warranty or other claims against manufacturers of, or claims
against any other person or entity with respect to, all or any part of the
Hydrocarbons, the Other Minerals or the Mortgaged Property described in this or
any other clause of this paragraph; and (f) all present and future security for
the payment to such Mortgagor of any of the Mortgaged Property described in this
or any other clause of this paragraph and goods which gave or will give rise to
any of such Mortgaged Property or are evidenced, identified, or represented
therein or thereby; provided that nothing in this paragraph shall be deemed to
permit any action prohibited by this instrument or by terms incorporated in this
instrument.

 

In the event that the any Mortgagor acquires additional interests in some or all
of the Subject Interests, this Mortgage shall automatically encumber such
additions or increases to such Mortgagor’s interest in the Subject Interests and
other related Mortgaged Property without need of further act or document.

 

For the same consideration, each Mortgagor hereby grants to Mortgagee any and
all rights of such Mortgagor to liens, security interests and other rights in
the Mortgaged Property securing payment of proceeds from the sale of production
from the Mortgaged Property.

 

4

 

 

Notwithstanding any provision in this Mortgage to the contrary, in no event is
any Excluded Structure included in the definition of Mortgaged Property. As used
herein, the term “Excluded Structures” means, collectively, any Building (as
defined in the applicable Flood Insurance Regulation) or Manufactured (Mobile)
Home (as defined in the applicable Flood Insurance Regulation) located on the
real property described on Exhibits A-1 attached hereto. As used herein, the
term “Flood Insurance Regulations” means (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
(amending 42 USC 4001, et seq.), as the same may be amended or recodified from
time to time, and (iv) the Flood Insurance Reform Act of 2004 and any
regulations promulgated thereunder.

 

TO HAVE AND TO HOLD all and singular the Mortgaged Property and all other
property which, by the terms hereof, has or may hereafter become subject to the
liens, security interests and other rights of this Mortgage, Security Agreement,
Fixture Filing, Financing Statement and Assignment of Production and Revenue
(the “Mortgage”), together with all rights, hereditaments and appurtenances in
anywise belonging to the Mortgagee or assigns forever. Any additional right,
title or interest which any Mortgagor may hereafter acquire or become entitled
to in all assets of the types described above shall inure to the benefit of and
be covered by this Mortgage and constitute “Mortgaged Property,” the same as if
expressly described and conveyed herein. Each Mortgagor hereby binds itself, its
successors and assigns, to warrant and forever defend all and singular the above
described property, rights, and interests constituting the Mortgaged Property to
the Mortgagee and to its assigns forever, against every person whomsoever
lawfully claiming or to claim the same or any part thereof.

 

Article II

 

SECURED INDEBTEDNESS

 

Section 2.1           ISDA; Etc. This Mortgage is made to secure and enforce the
payment of the following indebtedness, obligations and liabilities:

 

(a)      All indebtedness, obligations and liabilities of Mortgagors owed to
Mortgagee, under that certain ISDA Master Agreement dated as of December 27,
2012 between Mortgagors and Mortgagee, together with all schedules, annexes and
confirmations in respect thereof (as amended, supplemented, restated or
otherwise modified from time to time, the “ISDA”), and all Credit Support
Documents (as defined in the ISDA) (each as amended, supplemented, restated or
otherwise modified from time to time, collectively with the ISDA, the “ISDA
Documents”);

 

(b)      All indebtedness, obligations and liabilities of any obligor owed to
Mortgagee under any Credit Support Document, executed and delivered by such
obligor;

 

(c)      Payment of any sums which may be advanced or paid by Mortgagee under
the terms hereof or any ISDA Document on account of the failure of any Mortgagor
to comply with the covenants of Mortgagors contained herein; and all other
indebtedness of Mortgagors arising pursuant to the provisions of this Mortgage;
and

 

5

 

 

(d)      All renewals, extensions, replacements and modifications of
indebtedness, obligations and/or liabilities described, referred to or mentioned
in paragraphs (a) through (c) above, and all substitutions therefor, in whole or
in part.

 

Section 2.2           Present and Future. The term “Secured Indebtedness”
wherever used in this Mortgage shall refer to all present and future
indebtedness, obligations and liabilities described or referred to in this
ARTICLE II.

 

Article III

 

REPRESENTATIONS AND WARRANTIES

 

By execution of this Mortgage, each Mortgagor does hereby adopt and ratify all
of such Mortgagor’s warranties and representations set forth in the other ISDA
Documents; and all the warranties and representations set forth in the other
ISDA Documents as they relate to the Mortgaged Property are hereby made and
adopted with respect to the properties listed on Exhibit A-1 attached hereto. In
addition, each Mortgagor hereby represents and warrants as follows:

 

Section 3.1           Organization and Good Standing. Each Mortgagor is a
corporation duly organized, validly existing and in good standing under the Laws
of Nevada, having all powers necessary to carry on its businesses and to enter
into and consummate the transactions contemplated by the other ISDA Documents
and hereunder. Each Mortgagor is authorized to do business in all other
jurisdictions wherein the character of the properties owned or held by them or
the nature of the business transacted by them makes such qualification
necessary.

 

Section 3.2           No Conflicts or Consents.

 

(a)      The execution and delivery by Mortgagors of this Mortgage, the
performance of its obligations under this Mortgage, and the consummation of the
transaction contemplated by this Mortgage does not and will not (i) conflict, in
any material respect, with any provision of (A) any domestic or, to Mortgagor’s
knowledge, foreign Laws, (B) the governing documents of Mortgagor, or (C) any
agreement, judgment, license, order or permit applicable to or binding upon
Mortgagor, (ii) result in the acceleration of any Specified Indebtedness (as
defined in the ISDA) owed by Mortgagor, or (iii) result in or require the
creation of any liens, security interests or other rights upon any assets or
properties of Mortgagor, except as expressly contemplated in the ISDA Documents.
No consent, approval, authorization or order of, and no notice to or filing
with, any court or governmental authority or third party is required in
connection with the execution, delivery or performance by Mortgagors of this
Mortgage or to consummate any transactions contemplated by this Mortgage.

 

(b)      The execution and delivery of any assignment of the Mortgaged Property
from the applicable assignors to Mortgagors is not subject to any preferential
right under and does not require any consent under any joint operating agreement
or similar agreement which relates to such Mortgaged Property, except such
waivers and consents as have been obtained or waived by operation of time.

 

6

 

 

Section 3.3           Enforceable Obligations. This Mortgage, when executed and
delivered by Mortgagors, will be legal, valid and binding obligations of
Mortgagors enforceable in accordance with its terms except as such enforcement
may be limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights or by principles of equity
applicable to the enforcement of creditors’ rights generally.

 

Section 3.4           Title. Each Mortgagor has Defensible Title (as defined in
the ISDA) to and is possessed of the Mortgaged Property and has full power and
lawful authority to grant, pledge, transfer, mortgage, assign and convey a lien,
security interest and other rights in all of the Mortgaged Property in the
manner and form herein provided; the Mortgaged Property is free of any and all
liens, security interests and other rights, except for (i) the liens, security
interests and other rights granted to Mortgagee under the ISDA Documents, (ii)
minor irregularities in title which do not (a) materially interfere with the
occupation, use and enjoyment by such Mortgagor of any of the Mortgaged Property
in the normal course of business as presently conducted, or (b) materially
impair the value of such Mortgaged Property; and (iii) liens, security interests
and other rights arising in the ordinary course of business or incidental to the
ownership of the Mortgaged Property (including, liens of landlords, vendors,
carriers, warehousemen, taxing authorities, mechanics, laborers and material men
arising by applicable Law, and of operators arising by contract) for sums not
yet due or being contested in good faith by appropriate action promptly
initiated and diligently conducted, if such reserves as may be required by GAAP,
consistently applied, have been made; provided that any such liens, security
interests and other rights do not materially interfere with the occupation, use
and enjoyment by such Mortgagor of any of the Mortgaged Property or the proceeds
and Hydrocarbons to be attributable thereto (herein called, “Permitted Liens”).
For avoidance of doubt, there is no intent to subordinate Mortgagee’s liens,
security interests and other rights hereunder or under the other ISDA Documents.

 

Section 3.5           Oil and Gas Leases. All of the Oil and Gas Leases
constituting all or part of the Mortgaged Property are in full force and effect.
All covenants, express or implied, in respect thereof of any Oil and Gas Leases,
or of any assignment thereof, which may affect the validity of any of the Oil
and Gas Leases, have been performed in all material respects.

 

Section 3.6           Revenue and Cost Bearing Interest. Mortgagors’ ownership
of the Subject Interests and the undivided interests therein to the extent
specified on attached Exhibit A-1 will, after giving full effect to all
Permitted Liens, afford Mortgagors’ not less than those Net Revenue Interests in
the production from or allocated to such Subject Interests and such undivided
interests therein to the extent such interests are so specified on attached
Exhibit A-1 and will cause Mortgagors’ to bear not more than that portion of the
Working Interests in and to the Wells or Units to the extent such interests are
so specified on Exhibit A-1, unless there is a proportionate increase in
Mortgagors’ Net Revenue Interest in such property. As used herein, the term “Net
Revenue Interests” means, with respect to any Mortgage Property, the decimal or
percentage share of Hydrocarbons produced and saved from or allocable to such
Mortgaged Property, after deduction of royalty interests and other burdens on or
paid out of such production; provided that if any Mortgagor’s ownership is in
the form of a mineral fee or interest, such decimal or percentage share shall be
equal to such mineral fee or interest. As used herein, the term “Working
Interests” means the property interest which entitles the owner thereof to
explore and develop certain land for oil and gas production purposes, whether
under an oil and gas lease or unit, a compulsory pooling order or otherwise.

 

7

 

 

Section 3.7           Power to Create Lien. Each Mortgagor has full power and
lawful authority to bargain, grant, sell, mortgage, assign, transfer, convey,
pledge and hypothecate and grant a lien, security interest and other rights in
its interests in the Mortgaged Property all in the manner and form herein
provided and without obtaining the waiver, consent or approval of any lessor,
sublessor, governmental agency or entity or other party whomsoever or
whatsoever, except for waivers, consents or approvals obtained in the ordinary
course of business and except to the extent the approval or consent of any
Tribunal of the State of North Dakota or the Department of the Interior, United
States of America, as the case may be, is required by applicable Law to the
transfer, deed or assignment of an interest in any of the Mortgaged Property.

 

Section 3.8           Taxes. All (a) Property Taxes, (b) Severance Taxes, (c) ad
valorem taxes, (d) conservation taxes, and (e) any other taxes of any kind,
excluding only income taxes and franchise taxes, imposed on Mortgagors or, to
the best of Mortgagors’ knowledge, any producer in connection with or as a
result of its ownership of interests in the Mortgaged Property have been paid
prior to delinquency. For purposes of this Paragraph, “Property Taxes” means
taxes imposed annually on any Mortgagor which are based on or measured by the
estimated value (at the time such taxes are assessed) of any Hydrocarbons
situated within the Mortgaged Property as calculated by the governing authority
where located and “Severance Taxes” means taxes imposed at the time Hydrocarbons
are produced from a Well which are based on or measured by the amount or value
of such production.

 

Section 3.9           Rentals Paid; Oil and Gas Leases in Effect. All rentals
and royalties due and payable in accordance with the terms of the Oil and Gas
Leases comprising a part of the Subject Interest have been duly paid or provided
for prior to delinquency and all Oil and Gas Leases comprising a part of the
Subject Interest are in full force and effect.

 

Section 3.10         Operation of Mortgaged Property. The Mortgaged Property
(and properties unitized or pooled therewith) has been maintained, operated and
developed in a good and workmanlike manner according to practices and procedures
that are standard in the petroleum industry and in conformity, in all material
respects, with all applicable Laws (other than Environmental Laws (as defined in
the ISDA) which are subject to Section 3.11 below) of all duly constituted
authorities having jurisdiction and in material conformity with the provisions
of all Oil and Gas Leases or Subject Contracts comprising a part of the Subject
Interests and other material contracts and agreements forming a part of the
Mortgaged Property. Specifically, (i) no Mortgaged Property is subject to having
allowable production reduced below the full and regular allowable (including the
maximum permissible tolerance) because of any overproduction (whether or not the
same was permissible at the time) and (ii) none of the Wells comprising a part
of the Mortgaged Property or Units are deviated from the vertical more than the
maximum permitted by applicable Laws, and such Wells are, in fact, bottomed
under and are producing from, and the Well bores are wholly within, the
Mortgaged Property (or, in the case of Wells located on properties unitized or
pooled therewith, such Units).

 

8

 

 

Section 3.11         Environmental Laws. Each Mortgagor (a) is in material
compliance with all Environmental Laws (as defined in the ISDA) and all permits,
requests and notifications relating to health, safety or the environment
applicable to such Mortgagor or any of its properties, assets, operations and
businesses; (b) where applicable, has obtained or caused to be obtained and
adhered to and currently possesses all necessary permits and other approvals
necessary to store, dispose of and otherwise handle Hazardous Materials (as
defined in the ISDA) and to operate, where applicable, its properties, assets
and businesses; (c) where applicable, will report or cause to be reported, to
the extent required by any Laws, all sites owned and/or operated by such
Mortgagor where any Hazardous Materials are released, treated, stored or
disposed of and (d) has not used, stored, or released any Hazardous Materials in
excess of amounts allowed by Environmental Law. There is (x) no location on any
property currently or previously owned or operated by the any Mortgagor where
Hazardous Materials have entered or are likely to enter into the soil or
groundwater or such property, other than immaterial releases of oil or natural
gas in the ordinary course of business, none of which releases (i) either
individually, or in the aggregate, has had or may be expected to have a Material
Adverse Effect (as defined in the ISDA) on such Mortgagor’s business or (ii) has
violated or reasonably may be expected to violate any Environmental Laws, and
(y) no on-site or off-site location to which such Mortgagor has released or
transported Hazardous Materials or arranged for the transportation or disposal
of Hazardous Materials, which is or is likely to be the subject of any federal,
state, local or foreign enforcement action or any investigation which could lead
to any claims against any such entity for any clean-up cost, remedial work,
damage to natural resources, common law or legal liability, including, but not
limited to, claims under CERCLA.

 

Section 3.12         No Intent to Limit. Any fractions or percentages specified
on attached Exhibit A-1 in referring to any Mortgagor’s Working Interests and
Net Revenue Interests are solely for the purposes of the warranties made by such
Mortgagor above and shall in no manner limit the quantum of interest with
respect to any Subject Interests or with respect to any Unit or Well identified
on Exhibit A-1. If any of the Lands covered by the Subject Interests or other
instrument mentioned on Exhibit A-1 is incorrectly described, then nevertheless
this Mortgage shall cover each Mortgagor’s interest in such Subject Interests
and other instrument as to all of the lands covered thereby.

 

Section 3.13         Suspense of Proceeds. All proceeds, other than a minor
amount pending title curative actions that has been disclosed to Mortgagee in
writing, from the sale of Hydrocarbons from each Mortgagor’s Working Interest or
Net Revenue Interest in the Mortgaged Property are being received by such
Mortgagor in a timely manner and are not being held in suspense for any reason.

 

Section 3.14         Insurance. Prior to the date hereof, each Mortgagor has
obtained and will maintain, for as long as any obligations remain owing to
Mortgagee under the ISDA Documents, insurance coverage of the types required
hereunder and under the other ISDA Documents. No Mortgagor has received from any
insurer a notice of termination or non-renewal regarding such insurance
policies.

 

Section 3.15         No Material Adverse Effect. No material adverse change in
the business, operations or condition (financial or otherwise) of any Mortgagor,
since the date of the most recent form 10-Q filed by AEEC, has occurred as of
the date hereof.

 

Section 3.16         Restriction on Liens. No Mortgagor is a party to any
agreement or arrangement, or subject to any known order, judgment, writ or
decree, which either restricts or purports to restrict its ability to grant
liens, security interests or other rights to Mortgagee on or in respect of the
Mortgaged Property.

 

9

 

 

Section 3.17         Priority. Subject to Permitted Liens, the liens, security
interests and other rights created by this Mortgage have or will have first
ranking priority, and such liens, security interests and other rights are not
subject to any prior ranking or pari passu ranking lien, security interest or
other right.

 

Article IV

 

COVENANTS OF MORTGAGORS

 

In consideration of the Secured Indebtedness, each Mortgagor, for itself and its
successors and assigns, covenants and agrees as follows:

 

Section 4.1           Payment of Indebtedness. Each Mortgagor will duly and
punctually pay or cause to be paid all of the Secured Indebtedness in accordance
with the terms of the ISDA or any other ISDA Documents.

 

Section 4.2           Defend Title. No Mortgagor will create or suffer to be
created or permit to exist any liens, security interests or other rights senior
to, junior to, or on a parity with, liens, security interests and other rights
of this Mortgage upon the Mortgaged Property or any part thereof or upon the
rents, issues, revenues, profits and other income therefrom, except Permitted
Liens. Each Mortgagor will warrant and defend the title to the Mortgaged
Property against the claims and demands of all other persons whomsoever and will
maintain and preserve the liens, security interests and other rights created
hereby so long as any of the Secured Indebtedness remains unpaid. Except for the
Permitted Liens, should an adverse claim be made against or a cloud develop upon
the title to any part of the Mortgaged Property, each Mortgagor agrees it will
immediately defend against such adverse claim or take appropriate action to
remove such cloud which would cause title to the Mortgaged Property not to be
Defensible Title at such Mortgagor’s cost and expense, and such Mortgagor
further agrees that Mortgagee may take such other action as Mortgagee reasonably
deems advisable to protect and preserve its interests in the Mortgaged Property,
and in such event EACH MORTGAGOR WILL INDEMNIFY, PROTECT, DEFEND AND HOLD
HARMLESS MORTGAGEE AGAINST ANY AND ALL COSTS, REASONABLE ATTORNEYS’ FEES AND
OTHER EXPENSES WHICH IT MAY REASONABLY INCUR IN DEFENDING AGAINST ANY SUCH
ADVERSE CLAIM OR TAKING ACTION TO REMOVE ANY SUCH CLOUD.

 

Section 4.3           Correct Defects. Upon request of Mortgagee, each Mortgagor
will promptly correct any defect which may be discovered after the execution and
delivery of this Mortgage, in the other ISDA Documents, in the execution or
acknowledgment hereof or thereof or in the description of the Mortgaged
Property, and will execute, acknowledge, and deliver such division orders,
transfer orders and other assurances and instruments as shall, in the reasonable
opinion of Mortgagee, be necessary or proper to convey and assign to the
Mortgagee all of the Mortgaged Property herein conveyed or assigned, or intended
to be so.

 

Section 4.4           Notifications. Each Mortgagor will promptly notify
Mortgagee of the destruction, loss, termination or acquisition of any Mortgaged
Property justifying a material claim under any insurance policy.

 

10

 

 

Section 4.5           Pooling. Except (i) to the extent any voluntarily pooling
or unitization would not have an adverse effect on Mortgagee’s rights hereunder
and (ii) for any voluntary pooling or unitization in effect as of the effective
date of this Mortgage and specifically described in Exhibit A-1 hereto, no
Mortgagor will, without the prior written consent of Mortgagee, which consent
shall not be unreasonably withheld, delayed, denied or conditioned voluntarily
pool or unitize all or any part of the Mortgaged Property where the pooling or
unitization would result in the diminution of such Mortgagor’s Net Revenue
Interest in production from the pooled or unitized lands. Promptly after the
formation of any pool or unit in accordance herewith, each Mortgagor will
furnish to Mortgagee a conformed copy of the pooling agreement, declaration of
pooling, or other instrument creating the pool or unit. The interest of any
Mortgagor included in any pool or unit attributable to the Mortgaged Property or
any part thereof shall become a part of the Mortgaged Property and shall be
subject to liens, security interests and other rights hereof in the same manner
and with the same effect as though the pool or unit and the interest of such
Mortgagor therein were specifically described in Exhibit A-1 hereto. In the
event any proceedings of any governmental body which could result in pooling or
unitizing all or any part of the Mortgaged Property are commenced, each
Mortgagor shall give prompt written notice thereof to Mortgagee.

 

Section 4.6           Maintenance and Operation of Mortgaged Property.

 

(a)      Each Mortgagor will, from time to time, pay or cause to be paid before
they become delinquent and payable all taxes, assessments and governmental
charges lawfully levied or assessed upon the Mortgaged Property or any part
thereof, or upon or arising from any of the rents, issues, revenues, profits and
other income from the Mortgaged Property, or incident to or in connection with
the production of Hydrocarbons or other minerals therefrom, or the operation and
development thereof; provided, that so long as no Event of Default has occurred
and is continuing, such Mortgagor may diligently contest in good faith by
appropriate proceedings the amount, applicability or validity of any such
charges, provided that such Mortgagor shall have set up reserves therefor which
are adequate under GAAP.

 

(b)      Each Mortgagor will at its own expense do or cause to be done all
things reasonably necessary to preserve and keep in full repair, working order
and efficiency (subject to reasonable wear and tear) all of the Mortgaged
Property as would a reasonably prudent operator that are needed and proper so
that the business carried on in connection therewith may be conducted properly
and efficiently at all times, including, without limitation, all equipment,
machinery and other tangible or movable Personal Property (but excluding
worn-out, surplus or obsolete equipment or assets which such Mortgagor in its
commercially reasonable judgment may, in the ordinary course of its business,
elect not to repair), and from time to time will make or cause to be made all
the needful and proper repairs, renewals and replacements to the extent required
to ensure that at all times the state and condition of the Mortgaged Property
will be preserved and maintained in accordance with the standards of a prudent
operator.

 

11

 

 

(c)      Each Mortgagor will promptly pay and discharge before delinquency, or
cause to be promptly paid or discharged before delinquency, all rentals, delay
rentals, royalties and indebtedness accruing under, and in all material respects
perform or cause to be performed each and every material act, matter or thing
required by, each and all of the assignments, deeds, leases, sub-leases,
contracts and agreements described or referred to herein and relating to the
Mortgaged Property or affecting such Mortgagor’s interests in the Mortgaged
Property, and will do or cause to be done all other things necessary to keep
unimpaired such Mortgagor’s rights with respect thereto and prevent any
forfeiture thereof or default thereunder. Each Mortgagor will operate or cause
to be operated the Mortgaged Property in a careful and efficient manner in
accordance with the practices of the industry and in compliance in all material
respects with all applicable contracts and agreements and in compliance with all
applicable proration and conservation Laws of the jurisdiction in which the
Mortgaged Property is situated, and, in all material respects, all applicable
Laws of every other agency and authority from time to time constituted to
regulate the development and operation of the Mortgaged Property and the
production and sale of Hydrocarbons and Other Minerals therefrom.

 

(d)      If any tax is levied or assessed against the Secured Indebtedness or
any part thereof, or against this Mortgage, or against the Mortgagee with
respect to said Secured Indebtedness or any part thereof or this Mortgage
(excluding, however, any income tax payable by Mortgagee), Mortgagors will
promptly pay, or cause to be paid, the same prior to delinquency, provided, that
so long as no Event of Default has occurred and is continuing, such Mortgagor
may diligently contest in good faith by appropriate proceedings the amount,
applicability or validity of any such tax, provided that such Mortgagor shall
have set up reserves therefor which are adequate under GAAP.

 

Section 4.7           Insurance/Taxes. Each Mortgagor shall comply in all
respects with all covenants regarding insurance and taxes set forth in the ISDA
Documents.

 

Section 4.8           Operation by Third Parties. All or portions of the
Mortgaged Property may be comprised of interests in the Subject Interest which
are other than Working Interests or which may be operated by a party or parties
other than Mortgagors and with respect to all or any such Subject Interests and
properties as may be comprised of interests other than Working Interests or
which may be operated by parties other than Mortgagors, each Mortgagor’s
covenants set forth in as expressed in Section 4.6 are modified to require that
such Mortgagor use commercially reasonable efforts to obtain compliance with
such covenants by the Working Interest owners or the operator or operators of
such Subject Interest; provided that no Mortgagor will contract for operation of
any of the Mortgaged Property except with an operator approved by Mortgagee.
Mortgagee will, in its sole and absolute discretion, have the right to approve
or disapprove any action taken by any Mortgagor to appoint, remove or replace
any operator(s) of any of the Mortgaged Property.

 

12

 

 

Section 4.9           Labor/Materials. Each Mortgagor agrees to promptly pay
before delinquent, or use commercially reasonable efforts to cause to be paid
before delinquent, all bills for labor and materials incurred in the operation
of the Mortgaged Property, except any that is being contested in good faith and
as to which satisfactory accruals have been provided; will promptly pay its
share of all costs and expenses incurred under any joint operating agreement
affecting the Mortgaged Property or any portion thereof; will furnish Mortgagee,
as and when requested, full information as to the status of any joint account
maintained with others under any such operating agreement; will not take any
action to incur any liability or lien thereunder; and will not enter into any
new operating agreement or amendment of existing operating agreement affecting
the Mortgaged Property that would diminish or alter such Mortgagor’s Net Revenue
Interest therein, all without prior written consent of the Mortgagee.

 

Section 4.10         Books and Records; Inspections. Each Mortgagor will keep
accurate books and records in accordance with GAAP in which full, true and
correct entries shall be promptly made with respect to operations on the
Mortgaged Property, and all such books and records shall during reasonable
business hours upon three (3) business days prior written notice be subject to
inspection by Mortgagee and its duly accredited representatives, but not as to
unreasonably interfere with the business of such Mortgagor. In addition,
Mortgagee and its duly accredited representatives shall have the right to visit
the Mortgage Property during reasonable business hours upon three (3) business
days prior written notice, but not as to unreasonably interfere with the
business of Mortgagors; provided further, however, that Mortgagee executes a
form of release and indemnity satisfactory to Mortgagors with respect to
Mortgagee’s visit to the Mortgaged Property. Subject to the foregoing, each
Mortgagor will, and will use commercially reasonable efforts to cause operator
to, permit Mortgagee and its duly accredited representatives at all times to go
upon, examine, inspect and remain on the Mortgaged Property.

 

Section 4.11         Legal Proceedings. Each Mortgagor will promptly notify
Mortgagee or other holder or holders of the Secured Indebtedness, in writing, of
the commencement of any legal proceedings affecting the Mortgaged Property or
any part thereof, and will take such action as may be necessary to preserve its
and Mortgagee’s rights affected thereby; and should Mortgagors fail or refuse to
take any such action, Mortgagee may at its election take such action on behalf
and in the name of Mortgagors and at Mortgagors’ cost and expense.

 

Section 4.12         Existence. Each Mortgagor will maintain its corporate
existence and will maintain and procure all necessary permits to the end that
such Mortgagor shall be and continue to be a corporation in good standing in the
state of its organization and in the state wherein such Mortgagor’s Mortgaged
Property is located, with full power and authority to own and operate all of the
Mortgaged Property as contemplated herein until this Mortgage shall have been
fully satisfied.

 

Section 4.13         Releases of Mortgaged Property. Mortgagee at all times
shall have the right to release any part of the Mortgaged Property now or
hereafter subject to the liens, security interests and other rights of this
Mortgage, any part of the proceeds of production or other income herein or
hereafter assigned or pledged, or any other security it now has or may hereafter
have securing the Secured Indebtedness, without releasing any other part of the
Mortgaged Property, proceeds or income, and without affecting the liens,
security interests and other rights hereof as to the part or parts thereof not
so released, or the right to receive future proceeds and income.

 

13

 

 

Section 4.14         Legal and Other Expenses. Upon demand of Mortgagee,
Mortgagors will promptly pay all reasonable and customary costs and expenses
heretofore or hereafter incurred by Mortgagee for legal, accounting, engineering
or geological services rendered to it in connection with Secured Indebtedness
secured in whole or in part by the liens, security interests and other rights
hereof or in the enforcement of any of Mortgagee’s rights hereunder. The
obligations of Mortgagors hereunder shall survive the non-assumption of this
Mortgage in a case commenced under Title 11 of the United States Code or other
similar Laws of the United States of America, the States of North Dakota or
Nevada or any other jurisdiction and be binding upon the Mortgagors, or a
trustee, receiver, custodian or liquidator of any Mortgagor appointed in any
such case.

 

Section 4.15         Disposition. Without prior approval and written consent of
Mortgagee, no Mortgagor will sell, assign, lease, transfer or otherwise dispose
of all or any portion of the Mortgaged Property except as expressly provided in
the ISDA or any other ISDA Document, nor shall any Mortgagor mortgage, pledge or
otherwise encumber the Mortgaged Property or any part thereof, regardless of
whether the lien, security interest or other right is senior, coordinate,
junior, inferior or subordinate to the liens, security interests and other
rights created hereby.

 

Section 4.16         Notice of Assignments; Letters in Lieu. Upon request of
Mortgagee, each Mortgagor will execute and deliver written notices of
assignments to any persons, corporations or other entities owing or which may in
the future owe to such Mortgagor monies or accounts arising in connection with
any of the following matters: (i) any oil, gas or mineral production, including
As-extracted collateral, from the Mortgaged Property; (ii) any gas contracts,
processing contracts or other contracts relating to the Mortgaged Property; or
(iii) the operation of or production from any part of the Mortgaged Property.
The notices of assignments shall advise the third parties that all of the monies
or accounts described above have been assigned to Mortgagee, and if required by
Mortgagee, shall also require and direct that future payments thereof, including
amounts then owing and unpaid, be paid to an account designated by Mortgagee.
Following an Event of Default, Mortgagors authorizes Mortgagee to deliver
letters in lieu of transfer orders to any persons, corporations or other
entities owing or which may in the future owe to Mortgagors monies or accounts
arising in connection with any of the foregoing.

 

Section 4.17         Prohibitions Ineffective. Any (i) mortgage, pledge, or
encumbrance, or (ii) unitization, pooling, or communitization or other action or
instrument in violation of the prohibitions contained in this Article IV shall
be of no force or effect against Mortgagee (except as required by Law).

 

Section 4.18         Environmental Laws.

 

(a)      Each Mortgagor shall comply in all respects with the covenants
regarding environmental matters set forth in the ISDA Documents.

 

14

 

 

(b)      To the full extent permitted by applicable Law, each Mortgagor agrees
to defend, indemnify and hold harmless Mortgagee and its directors, officers,
employees, attorneys and agents (“Indemnified Parties”) from and against any and
all loss, cost, expense or liability (including attorneys’ fees and court costs)
incurred by any Indemnified Party in connection with or otherwise arising out of
any and all claims or proceedings (whether brought by a private party,
governmental agency or otherwise) for bodily injury, property damage, abatement,
remediation, environmental damage or impairment or any other injury or damage
resulting from or relating to any hazardous or toxic substance or contaminated
material located upon, migrating into, from or through or otherwise relating to
the Mortgaged Property (whether or not the release of such materials was caused
by any Mortgagor, a tenant or subtenant of any Mortgagor, a prior owner, a
tenant or subtenant of any prior owner or any other party and whether or not the
alleged liability is attributable to the handling, storage, generation,
transportation or disposal of such substance or the mere presence of the
substance on the Mortgaged Property), which any Indemnified Party may incur due
to the extension of the Secured Indebtedness, the exercise of any of its rights
under this Mortgage, or otherwise. The foregoing indemnification shall apply
whether or not such losses, costs, expenses and liabilities are in any way or to
any extent caused, in whole or in part, by any negligent act or omission of any
kind by Indemnified Parties provided only that no person shall be entitled under
this paragraph to receive indemnification for that portion, if any, of any
losses, costs, expenses and liabilities which are caused by such person’s, or
such person’s agents’, employees’, officers’, directors’, partners’, trustees or
advisors’, gross negligence or willful misconduct. For the purposes of the
indemnity contained in this Section 4.18(b), hazardous or toxic substances or
contaminated material include but are not limited to asbestos and those
substances within the scope of all Environmental Laws, including the Resource
Conservation and Recovery Act, the Comprehensive Environmental Response,
Compensation and Liability Act and the Superfund Amendment and Reauthorization
Act of 1986. The provisions of this Section 4.18(b) shall survive any
foreclosure of the liens, security interests and other rights created by this
Mortgage, conveyance in lieu of foreclosure and the repayment of the Secured
Indebtedness and the discharge and release of this Mortgage.

 

Section 4.19         Amendments to Oil and Gas Leases. Except as required by
Law, no Mortgagor will, without the prior written consent of Mortgagee, enter
into any material amendments to the Oil and Gas Leases, except any amendments
that (i) are in the ordinary course of business and (ii) do not adversely affect
Mortgagee’s rights hereunder; and provided that Mortgagors provide Mortgagee an
executed version of any such amendment.

 

Section 4.20         Further Assurances. Each Mortgagor will execute and deliver
such other and further instruments and will do such other and further acts as in
the opinion of the Mortgagee may be necessary or desirable to carry out more
effectively the purposes of this Mortgage, including, without limiting the
generality of the foregoing, (a) prompt correction of any defect which may
hereafter be discovered in the title to the Mortgaged Property or in the
execution and acknowledgment of this Mortgage or the other ISDA Documents, and
(b) prompt execution and delivery of all division or transfer orders that in the
opinion of the Mortgagee are needed to transfer effectively the assigned
proceeds of production from the Mortgaged Property to the Mortgagee, if required
by this Mortgage.

 

Section 4.21         Taxes. Subject to the Mortgagors’ right to contest the same
in good faith and by appropriate proceedings, the Mortgagors will promptly pay,
prior to delinquency, all taxes, assessments and governmental charges legally
imposed upon this Mortgage or upon the Mortgaged Property or upon the interest
of the Mortgagee therein, or upon the income, profits, proceeds and other
revenues thereof.

 

15

 

 

Section 4.22         Recording. Mortgagors will promptly and at the Mortgagors’
expense, record, register, deposit and file this Mortgage and every other
instrument in addition or supplemental hereto in such offices and places and at
such times and as often as may be necessary to preserve, protect and renew the
liens, security interests and other rights hereof as a first lien and security
interest (subject to the Permitted Liens) on real or Personal Property, as the
case may be, and the rights and remedies of the Mortgagee, and otherwise will do
and perform all matters or things necessary or expedient to be done or observed
by reason of any Law of any state or of the United States or of any other
competent authority, for the purpose of effectively creating, maintaining and
preserving the liens, security interests and other rights hereof on the
Mortgaged Property.

 

Section 4.23         Delivery of Instruments. Each Mortgagor shall deliver to
Mortgagee upon its request copies of all contracts, statements, invoices,
notices, receipts and vouchers under which such Mortgagor has incurred or is to
incur costs in excess of Twenty-Five Thousand Dollars ($25,000), and deliver to
Mortgagee all other data or documents in connection with such Mortgagor’s
operations as Mortgagee may from time to time reasonably request.

 

Section 4.24        Purchasers of Hydrocarbons. Each Mortgagor shall in the
event that any purchaser of Hydrocarbons has its senior-most unsecured debt
assigned a rating of less than investment grade by either Standard & Poor’s
Ratings Group or Moody’s Investors Services, Inc., upon the request of
Mortgagee, (i) use all reasonable efforts to cause such purchaser to provide one
or more letters of credit, in form and substance and from a bank satisfactory to
Mortgagee in connection with its purchase of Hydrocarbons from the Mortgaged
Property or (ii) to the extent allowed under applicable contracts, sell
Hydrocarbons only to purchasers who are creditworthy in Mortgagee’s reasonable
judgment or who prepay, all to the extent such Mortgagor is legally entitled to
take such action.

 

Section 4.25         Access to Seismic and Geophysical Data. To the maximum
extent allowed under applicable seismic licenses, each Mortgagor shall provide
Mortgagee and its respective engineering consultants with access to all
engineering, seismic, geological and geophysical data, studies and evaluations
which such Mortgagor or any of its affiliates possess or to which any of them
has access. Mortgagee will, upon reasonable notice to Mortgagors, have access to
these records during Mortgagors’ regular business hours; provided that, to the
extent the information to be made available to Mortgagee under this section is
subject to a confidentiality agreement, Mortgagors may require Mortgagee to
execute and deliver to it a mutually acceptable confidentiality agreement prior
to being allowed access to the confidential information.

 

Section 4.26         Liens on Collateral. Each Mortgagor will at all times cause
all Mortgaged Property to be subject to a first-priority perfected lien or
security interest, subject only to Permitted Liens, in favor of or for the
benefit of Mortgagee pursuant to this Mortgage and the other ISDA Documents.

 

Section 4.27         Accounts. No Mortgagor will sell, discount or factor its
accounts, instruments, intangibles, Oil and Gas Leases or chattel paper, except
for accounts that are settled for less than the amount thereof, discounted or
extended in each case in the ordinary course of business so long as no Event of
Default has occurred and is continuing.

 

16

 

 

Section 4.28         Modifications. No mortgagor shall alter, amend or cause the
alteration or amendment of any of the ISDA Documents or any material Basic
Document without the prior written consent of Mortgagee.

 

Section 4.29         Pricing of Hydrocarbons. The sale of Hydrocarbons by any
Mortgagor to any Person shall, under any agreement, be for no less than
prevailing market prices for such Hydrocarbons in the geographical areas for
similar quantities and quality and on terms acceptable to Mortgagee. Subject in
all respects to restrictions on the sale of Mortgaged Property set forth in the
ISDA Documents, Mortgagors shall not enter into any purchase and sale
transaction the terms of which value the Mortgage Property at prices below
prevailing market prices.

 

Article V

 

ADDITIONS TO MORTGAGED PROPERTY

 

Section 5.1           Additions to Mortgaged Property. It is understood and
agreed that the Mortgagors may periodically subject additional properties to the
liens, security interests and other rights of this Mortgage. In the event that
additional properties are to be subjected to the liens, security interests and
other rights hereof, the parties hereto agree to execute a supplemental
mortgage, satisfactory in form and substance to the Mortgagee, together with any
security agreement, financing statement or other security instrument required by
the Mortgagee, all in form and substance satisfactory to the Mortgagee and in a
sufficient number of executed (and, where necessary or appropriate,
acknowledged) counterparts for recording purposes. Upon execution of such
supplemental mortgage, all additional properties thereby subjected to the liens,
security interests and other rights of this Mortgage shall become part of the
Mortgaged Property for all purposes.

 

Article VI

 

DEFEASANCE, EVENTS OF DEFAULT, FORECLOSURE

AND OTHER REMEDIES

 

Section 6.1           Defeasance. If the Secured Indebtedness shall be paid and
discharged in full and the Mortgagee has terminated the ISDA, then, and in that
case only, this Mortgage shall become null and void and the interests of the
Mortgagors in the Mortgaged Property shall become wholly clear of the liens,
security interests and other rights created hereby, and such liens, security
interests and other rights shall be released in due course at the cost of the
Mortgagors. The Mortgagee will, at the Mortgagors’ expense, execute and deliver
to the Mortgagors all releases and other instruments reasonably requested by the
Mortgagors for the purpose of evidencing the release and discharge of the liens,
security interests and other rights created hereunder. Otherwise this Mortgage
shall remain and continue in full force and effect.

 

Section 6.2           Events of Default. As used herein “Event of Default” shall
mean the occurrence of any payment default by any Mortgagor hereunder, any other
default hereunder which is not cured within ten (10) business days following
Mortgagors’ actual notice of such default or an Event of Default, a Termination
Event or an Additional Termination Event, each as defined in the ISDA.

 

17

 

 

Section 6.3          General Remedies; No Additional Duties Created.

 

(a)          If an Event of Default shall occur and be continuing, the Mortgagee
shall have the right and option to proceed with foreclosure and to sell, to the
extent permitted by Law, all or any portion of the Mortgaged Property at one or
more sales, as an entirety or in parcels, at such place or places and otherwise
in such manner and upon such notice as may be required by applicable Law or, in
the absence of any such requirements, as the Mortgagee may deem appropriate, and
to make conveyance to the purchaser or purchasers.

 

(b)          Notwithstanding any other provision of this Article VI, if any of
the Secured Indebtedness shall not be paid when due, Mortgagee shall have the
right and power to proceed by a suit or suits in equity or at law, whether for
the specific performance of any covenant or agreement herein contained or in aid
of the execution of any power herein granted and in the other ISDA Documents, or
for any foreclosure hereunder or for the sale of the Mortgaged Property under
the judgment or decree of any court or courts of competent jurisdiction, or for
the appointment of a receiver pending any foreclosure hereunder or the sale of
the Mortgaged Property under the order of a court or courts of competent
jurisdiction or under executory or other legal process, or for the enforcement
of any other appropriate legal or equitable remedy. Any money advanced by
Mortgagee in connection with any such receivership shall be a demand obligation
(which obligation Mortgagors hereby expressly promises to pay) owing by
Mortgagors to Mortgagee.

 

(c)          Mortgagee shall also have the option to proceed with foreclosure in
satisfaction of any installments of the Secured Indebtedness which have not been
paid when due, either through the courts or by non-judicial foreclosure
proceedings allowed by the Laws of the state in which the Mortgaged Property is
located in satisfaction of the matured but unpaid portion of the Secured
Indebtedness as if under a full foreclosure, conducting the sale as herein
provided and without declaring the entire principal balance and accrued interest
due; such sale may be made subject to the unmatured portion of the Secured
Indebtedness, and any such sale shall not in any manner affect the unmatured
portion of the Secured Indebtedness, but, as to such unmatured portion of the
Secured Indebtedness, this Mortgage shall remain in full force and effect just
as though no sale had been made hereunder. It is further agreed that several
sales may be made hereunder without exhausting the right of sale for any
unmatured part of the Secured Indebtedness, it being the purpose hereof to
provide for a foreclosure and sale of the security for any matured portion of
the Secured Indebtedness without exhausting the power to foreclose and sell the
Mortgaged Property for any subsequently maturing portion of the Secured
Indebtedness.

 

(d)          The Mortgaged Property may be sold in one or more parcels and in
such manner and order as Mortgagee, in his sole discretion, may elect, it being
expressly understood and agreed that the right of sale arising out of any Event
of Default shall not be exhausted by any one or more sales.

 

18

 

 

(e)          Upon the occurrence and during the continuance of any of the Events
of Default, Mortgagee shall be entitled to all of the rights, powers and
remedies afforded a secured party by the UCC with reference to the Personal
Property, As-extracted collateral and fixtures in which Mortgagee has been
granted a security interest hereby, or Mortgagee may proceed as to both the real
and Personal Property covered hereby. Without limiting the generality of the
foregoing, Mortgagee may exercise the right to take possession of all Personal
Property constituting a part of the Mortgaged Property, and for this purpose the
Mortgagee may enter upon any premises on which any or all of such Personal
Property is situated and take possession of and operate such Personal Property
(or any portion thereof) or remove it therefrom. The Mortgagee may require the
Mortgagors to assemble such Personal Property and make it available to the
Mortgagee at a place to be designated by the Mortgagee which is reasonably
convenient to all parties. Unless such Personal Property is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, the Mortgagee will give the Mortgagors notice in accordance
with applicable Law of the time and place of any public sale or of the time
after which any private sale or other disposition of such Personal Property is
to be made. Mortgagee agrees to provide notice by first-class mail, postage
prepaid, to the Mortgagors at the Mortgagors’ address set forth in Article I, at
least ten (10) business days before the time of the sale or disposition.

 

(f)          Each Mortgagor agrees to the full extent it lawfully may, that, in
case one or more of the Events of Default shall have occurred and shall not have
been remedied, then, and in every such case, Mortgagee shall have the right and
power to enter into and upon and take possession of all or any part of the
Mortgaged Property in the possession of such Mortgagor, its successors or
assigns, or its or their agents or servants, and may exclude such Mortgagor, its
successors or assigns, and all persons claiming under such Mortgagor, and its or
their agents or servants wholly or partly therefrom. All costs, expenses and
liabilities of every character incurred by Mortgagee in administering, managing,
operating, and controlling the Mortgaged Property shall constitute a demand
obligation (which obligation such Mortgagor hereby expressly promises to pay)
owing by any Mortgagor to Mortgagee and shall bear interest from date of
expenditure until paid at the rate agreed upon in the ISDA Documents, all of
which shall constitute a portion of the Secured Indebtedness and shall be
secured by this Mortgage and all other ISDA Documents.

 

(g)          Every right, power and remedy herein given to Mortgagee shall be
cumulative and in addition to every other right, power and remedy herein
specifically given or now or hereafter existing in equity, at law or by statute
(including specifically those granted by the UCC in effect and applicable to the
Mortgaged Property or any portion thereof) each and every right, power and
remedy whether specifically herein given or otherwise existing may be exercised
from time to time and so often and in such order as may be deemed expedient by
Mortgagee, and the exercise, or the beginning of the exercise, of any such
right, power or remedy shall not be deemed a waiver of the right to exercise, at
the same time or thereafter any other right, power or remedy. No delay or
omission by Mortgagee in the exercise of any right, power or remedy shall impair
any such right, power or remedy or operate as a waiver thereof or of any other
right, power or remedy then or thereafter existing. No security subsequently
taken by Mortgagee shall in any manner impair or affect the security given by
this Mortgage or any security by endorsement or otherwise presently or
previously given, and all security shall be taken, considered and held as
cumulative.

 

19

 

 

(h)          Mortgagee shall also have the right to exercise any and all other
rights or remedies granted to the Mortgagee pursuant to the provisions of any of
the ISDA Documents or by Law.

 

(i)           Each Mortgagor hereby expressly waives any and all rights or
privileges of marshaling of assets, sale in inverse order of alienation,
notices, appraisements, redemption and any prerequisite to the full extent
permitted by applicable Law, in the event of foreclosure of the liens, security
interests and other rights created herein.

 

Notwithstanding the foregoing, the Mortgagee shall have no obligation to do or
refrain from doing any of the acts, or to make or refrain from making any
payment, referred to in this Section 6.3.

 

Section 6.4           Specific Remedial Provisions. Notwithstanding any
provision of this Article VI or any other provision of this Mortgage, with
respect to that portion of the Mortgaged Property located in the State of North
Dakota, the Mortgagee’s rights and remedies hereunder upon the occurrence of an
Event of Default shall include, without limitation, the fullest range and
benefit of the rights and remedies made available to a Mortgagee pursuant to
North Dakota Century Code, and specifically Chapters 32-19 and 32-19.1 thereof,
as such statutes may be amended from time to time. In the event that Mortgagee
elects to exercise its remedies under such statutes, or any of such remedies,
the terms of provisions of such statutes, as amended, governing the exercise of
such remedies shall govern, control, and take precedence over any contrary terms
contained in this Mortgage. The exercise by Mortgagee of the statutory remedies
referenced in this paragraph shall not constitute Mortgagee as a
“Mortgagee-in-Possession” under North Dakota Law, or give rise to any liability
which might otherwise attach to Mortgagee as a Mortgagee-in-Possession.

 

Section 6.5           Valuation. In the event the waiver under Section 6.12 is
determined by a court of competent jurisdiction to be unenforceable, the
following shall be the basis for the finder of fact’s determination of the fair
market value of the Mortgaged Property as of the date of the foreclosure sale in
all proceedings:

 

(a)      The Mortgaged Property shall be valued in an “as is” condition as of
the date of the foreclosure sale, without any assumption or expectation that the
Mortgaged Property will be repaired or improved in any manner before a resale of
the Mortgaged Property after foreclosure;

 

(b)      The valuation shall be based upon an assumption that the foreclosure
purchaser desires a prompt resale of the Mortgaged Property for cash promptly
(but no later than twelve months) following the foreclosure sale;

 

20

 

 

(c)      All reasonable closing costs customarily borne by the seller should be
deducted from the gross fair market value of the Mortgaged Property, including,
without limitation, reasonable attorney’s fees;

 

(d)      The gross fair market value of the Mortgaged Property shall be further
discounted to account for any estimated holding costs associated with
maintaining the Mortgaged Property pending sale, including, without limitation,
utilities expenses, taxes and assessments, and other reasonable maintenance
expenses; and

 

(e)      Any expert opinion testimony given or considered in connection with a
determination of the fair market value of the Mortgaged Property must be given
by persons having at least five years experience in appraising property similar
to the Mortgaged Property and who have conducted and prepared a complete written
appraisal of the Mortgaged Property taking into consideration the factors set
forth above.

 

Section 6.6           Rights of the Mortgagee With Respect to Fixtures. The
Mortgagee may elect to treat the fixtures constituting a part of the Mortgaged
Property as either real property collateral or personal property collateral and
proceed to exercise such rights as apply to such type of collateral.

 

Section 6.7           Possession of the Mortgaged Property. It shall not be
necessary for the Mortgagee to have physically present or constructively in its
possession at any sale held by the Mortgagee or by any court, receiver or public
officer any or all of the Mortgaged Property, and the Mortgagors shall deliver
to the purchaser at such sale on the date of sale the Mortgaged Property
purchased by such purchasers at such sale, and if it should be impossible or
impracticable for any of such purchasers to take actual delivery of the
Mortgaged Property, then the title and right of possession to the Mortgaged
Property shall pass to the purchaser at such sale as completely as if the same
had been actually present and delivered.

 

Section 6.8           Effect of Sale. Any sale or sales of the Mortgaged
Property shall operate to divest all right, title, interest, claim and demand
whatsoever either at law or in equity, of the Mortgagors, in and to the premises
and the property sold, and shall be a perpetual bar, both at law and in equity,
against the Mortgagors, and the Mortgagors’ successors or assigns, and against
any and all persons claiming or who shall thereafter claim all or any of the
property sold from, through or under the Mortgagors, or the Mortgagors’
successors or assigns. Nevertheless, the Mortgagors, if reasonably requested by
the Mortgagee to do so, shall join in the execution and delivery of all proper
conveyances, assignments and transfers of the properties so sold.

 

Section 6.9           Application of Proceeds. The Mortgagee is authorized to
receive the proceeds of said sale or sales and apply the same as follows:

 

FIRST: to the payment of all necessary costs and expenses incident to the
execution and enforcement of this Mortgage;

 

SECOND: to any and all Secured Indebtedness, application to be made in such
order and in such manner as the holder of said Secured Indebtedness may, in its
discretion, elect; and

 

21

 

 

THIRD: the balance, if any, to Mortgagors or their respective successors or
assigns.

 

Section 6.10         Evidence. It is agreed that in any deed or deeds given by
Mortgagee any and all statements of fact or other recitals therein made as to
the identity of the holder or holders of the Secured Indebtedness, or as to the
default in the payments thereof or any part thereof, or as to the breach of any
covenants herein contained, or as to the request to sell, notice of sale, time,
place, terms and manner of sale, and receipt, application, and distribution of
the money realized therefrom, and, without being limited by the foregoing, as to
any other additional act or thing having been done by Mortgagee, shall be taken
by all courts of law and equity as prima facie evidence that the statements or
recitals state facts and are without further question to be so accepted; and
Mortgagors do hereby ratify and confirm any and all acts that the Mortgagee may
lawfully do in the premises by virtue of the terms and conditions of this
Mortgage.

 

Section 6.11         Purchaser. It is expressly understood that the Mortgagee
may be a purchaser of the Mortgaged Property, or of any part thereof, at any
sale thereof, upon foreclosure of the liens, security interests and other rights
hereof, or otherwise; and the Mortgagee so purchasing shall, upon any such
purchase, acquire good title to the Mortgaged Property so purchased, free of the
liens, security interests and other rights of this Mortgage and free of all
rights of redemption in Mortgagors.

 

Section 6.12         Appraisement, Etc. To the full extent any Mortgagor may do
so, each Mortgagor agrees that such Mortgagor will not at any time insist upon,
plead, claim or take the benefit or advantage of any Law now or hereafter in
force providing for any appraisement, valuation, stay, extension or redemption,
and such Mortgagor, for such Mortgagor and such Mortgagor’s successors and
assigns, and for any and all persons ever claiming any interest in the Mortgaged
Property, to the extent permitted by Law, hereby waives and releases all rights
of redemption, valuation, appraisement, stay of execution, notice of intention
to mature or declare due the whole of the Secured Indebtedness, notice of
election to mature or declare due the whole of the Secured Indebtedness and all
rights to a marshaling of the assets of such Mortgagor, including the Mortgaged
Property liens, security interests and other rights hereby created. No Mortgagor
shall have or assert any right under any Law pertaining to the marshaling of
assets, sale in inverse order of alienation, or other matters whatever to
defeat, reduce or affect the right of the Mortgagee under the terms of this
Mortgage to a sale of the Mortgaged Property for the collection of the Secured
Indebtedness without any prior or different resort for collection, or the right
of the Mortgagee under the terms of this Mortgage to the payment of such
indebtedness out of the proceeds of sale of the Mortgaged Property in preference
to every other claimant whatever. If any Law referred to in this Section 6.12
and now in force, of which Mortgagors or Mortgagors’ successors and assigns and
such other persons claiming any interest in the Mortgaged Property might take
advantage despite this paragraph, shall hereafter be repealed or cease to be in
force, such Law shall not thereafter be deemed to preclude the application of
this paragraph.

 

Section 6.13         Deficiency.

 

(a)      To the extent permitted by Law, each Mortgagor agrees that Mortgagee
shall be entitled to seek a deficiency judgment from such Mortgagor and any
other party obligated on the Secured Indebtedness equal to the difference
between the amount owing on the Secured Indebtedness and the amount for which
the Mortgaged Property was sold pursuant to a judicial or nonjudicial
foreclosure sale;

 

22

 

 

(b)      Each Mortgagor expressly recognizes that this section will constitute a
waiver of any such applicable Law which might otherwise permit such Mortgagor
and other persons against whom recovery of deficiencies is sought or guarantors
independently (even absent the initiation of deficiency proceedings against
them) to present competent evidence of the fair market value of the Mortgaged
Property as of the date of foreclosure and offset against any deficiency the
amount by which the foreclosure sale price is determined to be less than fair
market value; and

 

(c)      Each Mortgagor further recognizes and agrees that this waiver will
create an irrebuttable presumption that the foreclosure sale price is equal to
the fair market value of the Mortgaged Property for purposes of calculating
deficiencies owed by such Mortgagor, other obligors on the Secured Indebtedness,
guarantors, and others against whom recovery of a deficiency is sought.

 

Section 6.14        Recitals in Deeds. It is agreed that in any deed or deeds
given by Mortgagee any and all statements of fact or other recitals therein made
as to the identity of the holder or holders of the Secured Indebtedness or as to
the occurrence or existence of any default, or as to the acceleration of the
maturity of the Secured Indebtedness, or as to the request to sell, notice of
sale, time, place, terms, and manner of sale, and receipt, distribution and
application of the money realized therefrom and without being limited by the
foregoing, as to any act or thing having been duly done by the holder of the
Secured Indebtedness, or any of them if there be more than one shall be taken by
all courts of law and equity as prima facie evidence that the said statements
and recitals state facts and are without further question to be so accepted, and
the Mortgagors do hereby ratify and confirm any and all acts that Mortgagee may
lawfully do in the premises by virtue hereof.

 

Section 6.15         Operation of the Mortgaged Property by the Mortgagee. Upon
the occurrence and during the continuance of an Event of Default and, in
addition to all other rights herein conferred on the Mortgagee, the Mortgagee
(or any person designated by the Mortgagee) shall have the right and power, but
shall not be obligated, to enter upon and take possession of any of Mortgagors’
interest in the Mortgaged Property, and to exclude the Mortgagors, and the
Mortgagors’ agents or servants, wholly therefrom, and to hold, use, administer,
manage and operate the same to the extent that the Mortgagors shall be at the
time entitled and in its place and stead. Subject to the compliance with the
terms of any applicable operating agreement, the Mortgagee (or any person
designated by the Mortgagee) may operate the same without any liability to the
Mortgagors in connection with such operations, except to use ordinary care in
the operation of such properties, and Mortgagee (or any person designated by the
Mortgagee) shall have the right to collect, receive and receipt for all
Hydrocarbons produced and sold from said properties, to make reasonable and
necessary repairs, purchase machinery and equipment, and conduct such work-over
operations that a reasonably prudent operator would make, purchase or conduct to
maintain the Mortgaged Property. When and if the expenses of such operation and
development (including costs of unsuccessful work-over operations or additional
Wells) have been paid and the indebtedness paid, said properties shall, if there
has been no sale or foreclosure, be returned to the Mortgagors.

 

23

 

 

Section 6.16        Power of Attorney and Agent to Mortgagee. Each Mortgagor
does hereby designate Mortgagee as the agent and attorney in fact of such
Mortgagor to act in the name, place, and stead of such Mortgagor in the exercise
of each and every remedy set forth herein, including rights to liens, security
interests and other rights in the Mortgaged Property, and in conducting any and
all operations and taking any and all action reasonably necessary to do so,
recognizing such agency in favor of Mortgagee to be coupled with the interests
of Mortgagee under this Mortgage and, thus, irrevocable so long as this Mortgage
is in force and effect.

 

Article VII

 

ASSIGNMENT OF PRODUCTION AND REVENUES

(this “Assignment”)

 

Section 7.1          Production. In addition to the conveyance to the Mortgagee
herein made, each Mortgagor does hereby transfer, assign, deliver and convey
unto Mortgagee, its successors and assigns, all Hydrocarbons and Other Minerals
produced, saved or sold from the Mortgaged Property and attributable to the
interest of such Mortgagor therein commencing on the Effective Date, together
with the proceeds of any sale thereof (“Hydrocarbon Proceeds”); each Mortgagor
hereby directs any purchaser now or hereafter taking any production from the
Mortgaged Property to pay to Mortgagee such Hydrocarbon Proceeds derived from
the sale thereof, and to continue to make payments directly to Mortgagee until
notified in writing by Mortgagee to discontinue the same; and the purchaser of
any such production shall have no duty or obligation to inquire into the right
of Mortgagee to receive the same, what application is made thereof, or as to any
other matter; and the payment made to Mortgagee shall be binding and conclusive
as between such purchaser and such Mortgagor. Each Mortgagor further agrees to
perform all such acts, and to execute all such further assignments, transfer and
division orders, and other instruments as may be required or desired by
Mortgagee or any other party to have such Hydrocarbon Proceeds so paid to
Mortgagee.

 

Section 7.2           Revenues. In addition to the conveyance to the Mortgagee
herein made, each Mortgagor does hereby transfer, assign, deliver and convey
unto Mortgagee, its successors and assigns, all the income, revenues, rents,
issues, profits and proceeds arising from the Pipelines relating to the
Mortgaged Property whether due, payable or accruing (collectively, the
“Revenues”) under any and all present and future contracts or other agreements
relating to the transmission of the Hydrocarbons or the ownership of all or any
portion of the Mortgaged Property. Each Mortgagor hereby directs any payor to
pay to Mortgagee such Revenues derived from such contracts and agreements, and
to continue to make payments directly to Mortgagee until notified in writing by
Mortgagee to discontinue the same; and the payor shall have no duty or
obligation to inquire into the right of Mortgagee to receive the same, what
application is made thereof, or as to any other matter; and the payment made to
Mortgagee shall be binding and conclusive as between such payor and such
Mortgagor. Each Mortgagor agrees to perform all such acts, and to execute all
such further assignments, transfers and other instruments as may be required or
desired by the Mortgagee or any party in order to have said Revenues so paid to
the Mortgagee.

 

24

 

 

Section 7.3           General. The Mortgagee is fully authorized to (i) receive
and receipt for said Revenues and Hydrocarbon Proceeds; (ii) to endorse and cash
any and all checks and drafts payable to the order of any Mortgagor or the
Mortgagee for the account of any Mortgagor received from or in connection with
said Revenues and Hydrocarbon Proceeds and apply the proceeds thereof to the
payment of the Secured Indebtedness, when received, regardless of the maturity
of any of the Secured Indebtedness, or any installment thereof, and (iii)
execute any instrument in the name of any Mortgagor to facilitate any of the
foregoing. Upon receipt of written instructions from Mortgagors, Mortgagee
agrees to promptly release to Mortgagors any Revenues and Hydrocarbon Proceeds
belonging to third parties; provided that the Mortgagee shall not be liable for
any delay, neglect, or failure to effect collection of any Revenues and
Hydrocarbon Proceeds or to take any other action in connection therewith or
hereunder (other than failure to timely release to Mortgagors any Revenues and
Hydrocarbon Proceeds belonging to third parties); but shall have the right, at
its election, in the name of Mortgagors or otherwise, to prosecute and defend
any and all actions or legal proceedings deemed advisable by the Mortgagee in
order to collect such funds and to protect the interests of the Mortgagee and/or
Mortgagors, with all costs, expenses and attorney’s fees incurred in connection
therewith being paid by Mortgagors. Unless Mortgagee has claimed or is claiming,
for its benefit Revenues and Hydrocarbon Proceeds belonging to third parties and
not attributable to the Mortgaged Property, Each Mortgagor hereby agrees to
indemnify, protect, defend and hold harmless the Mortgagee against all claims,
actions, liabilities, judgments, costs, charges and attorneys’ fees made against
or incurred by it, based on an assertion that it received Revenues or
Hydrocarbon Proceeds claimed by third persons either before or after the payment
in full of the Secured Indebtedness; provided that no person shall be entitled
under this paragraph to receive indemnification for that portion, if any, of any
losses, costs, expenses and liabilities which are caused by such person’s, or
such person’s agents’, employees’, officers’, directors’, partners’, trustees or
advisors’, gross negligence, fraud, or willful misconduct. Mortgagee shall have
the right to defend against any such claims, actions and judgments, employing
its attorneys therefor, and if it is not furnished with reasonable indemnity, it
shall have the right to compromise and adjust any such claims, actions and
judgments. Each Mortgagor agrees to indemnify, protect, defend and hold harmless
the Mortgagee against any and all such claims, judgments, costs, charges and
reasonable attorney’s fees as may be paid in any judgment, release or discharge
thereof or as may be adjudged against the Mortgagee. Each Mortgagor hereby
appoints Mortgagee as its attorney-in-fact to pursue any and all rights of such
Mortgagor to liens, security interests and other rights in the Mortgaged
Property. Each Mortgagor hereby further transfers and assigns to Mortgagee any
and all such liens, security interests and other rights of such Mortgagor
attributable to its interest in the Mortgaged Property and Revenues and
Hydrocarbon Proceeds arising under or created by any applicable Law. The power
of attorney granted to Mortgagee in this Section 7.3, being coupled with an
interest, shall be irrevocable so long as the Secured Indebtedness or any part
thereof remains unpaid. Notwithstanding the foregoing, Mortgagors will have no
obligation to indemnify Mortgagee for any claims, actions, liabilities,
judgments, costs, charges and attorney’s fees arising out of the gross
negligence or willful misconduct by Mortgagee.

 

Section 7.4           Failure of Payments. Should any purchaser or other party
taking the production from the Mortgaged Property or owing payment to any
Mortgagor fail to make prompt payment to Mortgagee in accordance with this
Assignment, Mortgagee shall, if permitted by Law and applicable contractual
relations, have the right at Mortgagors’ expense to demand a change of
connection and to designate another purchaser or other party with whom a new
connection may be made, without any liability on the part of Mortgagee in making
such selection, so long as ordinary care is used in the making thereof; and
failure of Mortgagors to consent to and promptly effect such change of
connection shall constitute an Event of Default hereunder.

 

25

 

 

Section 7.5          Receiving, Holding Monies. Each Mortgagor authorizes and
empowers Mortgagee to receive, hold and collect all sums of money paid to
Mortgagee in accordance with this Assignment, and to apply the same as
hereinafter provided, all without any liability or responsibility on the part of
Mortgagee, save and except as to good faith in so receiving and applying such
sums. All payments provided for in this Assignment shall be paid promptly to
Mortgagee, and Mortgagee may apply the same or so much thereof as provided under
the ISDA and following an Event of Default, as it elects to the payment of the
Secured Indebtedness, application to be made in accordance of Section 6.09
hereof, regardless of whether the application so made shall exceed the payments
of principal and interest then due on the Secured Indebtedness, but in no event
in excess of the total Secured Indebtedness outstanding. After such application
has been so made by Mortgagee, the balance of any such payment or payments
remaining shall be paid to Mortgagors. Mortgagee agrees to give Mortgagors
written notice simultaneously with its notice to the purchaser that such
payments are to be paid to Mortgagee in accordance with the terms of this
Article.

 

Section 7.6           Right to Possess, Operate. The parties agree that if
payments provided for by this Assignment are less than the sum or sums then due
on the Secured Indebtedness, such sum or sums then due shall nevertheless be
paid by Mortgagors in accordance with the provisions of the ISDA Documents
evidencing the Secured Indebtedness, and neither this Assignment nor any
provisions hereof shall in any manner be construed to affect the terms and
provisions of such ISDA Documents. Likewise, neither this Assignment nor any
provisions hereof shall in any manner be construed to affect the liens, security
interests, other rights, title and remedies herein granted securing the Secured
Indebtedness or Mortgagors’ liability therefor. The rights under this Assignment
are cumulative of all other rights, remedies, and powers granted under this
Mortgage, and are cumulative of any other security which Mortgagee now holds or
may hereafter hold to secure the payment of the Secured Indebtedness.

 

Section 7.7           Remittance of Monies. Should any Mortgagor receive any of
the proceeds which under the terms hereof should have been remitted to
Mortgagee, such Mortgagor will promptly remit same in full to Mortgagee.

 

Section 7.8           No Liability. Mortgagee shall not be liable for any
failure to collect, or for any failure to exercise diligence in collecting, any
funds assigned hereunder. Mortgagee shall be accountable only for funds actually
received.

 

Section 7.9           Unconditional. Each Mortgagor hereby acknowledges that
this Assignment is intended to be presently, unconditionally and immediately
effective subject to the terms of this Mortgage. Furthermore, each Mortgagor
agrees that Mortgagee is not required to assert any affirmative act, including
the institution of any legal proceedings, to enforce this Assignment.

 

26

 

 

Article VIII

 

ADDITIONAL REMEDIES

 

Section 8.1           Mortgagee May Act. If any Mortgagor should fail to comply
with any of the covenants or obligations of Mortgagors hereunder, then Mortgagee
may perform the same for the account and at the expense of Mortgagors but shall
not be obligated so to do, and any and all reasonable out-of-pocket expenses
incurred or paid in so doing shall be payable by Mortgagors to Mortgagee, with
interest at the rate agreed upon in the ISDA Documents, from the date when same
was so incurred or paid, and the amount thereof shall be payable on demand and
shall be secured by and under this Mortgage, and the amount and nature of such
expense and the time when paid shall be presumptively established by the
affidavit of Mortgagee or any officer or agent thereof; provided, however, that
the exercise of the privileges granted in this Section 8.1 shall not be
considered or constitute a waiver of the right of Mortgagee upon the occurrence
and continuance of an Event of Default hereunder to declare the Secured
Indebtedness at once due and payable but shall be cumulative of such right and
all other rights herein given.

 

Article IX

 

MISCELLANEOUS

 

Section 9.1           Articles, Etc. This Mortgage, for convenience only, has
been divided into Articles and paragraphs, and it is understood that the rights,
powers, privileges, duties and other legal relations of the Mortgagors and the
Mortgagee, shall be determined from this Mortgage as an entirety and without
regard to the aforesaid division into Articles and paragraphs and without regard
to headings prefixed to such Articles.

 

Section 9.2           Successors and Assigns. The terms used to designate any of
the parties herein shall be deemed to include the successors and assigns of such
parties; the term “successors” shall include the heirs, trustees and legal
representatives; and the term “Mortgagee” shall also include any lawful owner,
holder or pledgee of any Secured Indebtedness. Whenever the context requires,
reference herein made to the single number shall be understood to include the
plural and the plural shall likewise be understood to include the singular.
Words denoting sex shall be construed to include the masculine, feminine, and
neuter when such construction is appropriate, and specific enumeration shall not
exclude the general, but shall be construed as cumulative.

 

Section 9.3           Assignment. Without the prior written consent of
Mortgagee, no Mortgagor may assign any rights, duties or obligations hereunder.
In the event of an assignment or pledge of all or part of the Secured
Indebtedness by Mortgagee in accordance with the ISDA Documents, the assignee
shall be entitled to all the rights, privileges and remedies granted in this
Mortgage to Mortgagee. The covenants and agreements herein contained by or on
behalf of Mortgagors shall bind Mortgagors and Mortgagors’ successors or
permitted assigns and all persons who become bound as a mortgagor to this
Mortgage and shall inure to the benefit of Mortgagee and its successors and
assigns, and the covenants and agreements herein contained shall constitute
covenants running with the land.

 

27

 

 

Section 9.4           Amendments and Supplements. It is contemplated by the
parties hereto that from time to time additional interests and properties may or
will be added to the interests and properties on Exhibit A-1 and Exhibit A-2
attached hereto by means of supplements or amendments identifying this Mortgage
and describing such interests and properties to be so added and included, and
upon the execution of any such supplements or amendments, liens, security
interests, other rights, titles and interests created herein shall immediately
attach to and be effective as of the date of such supplemental indenture in
respect to any such interests and properties so described, and the same being
included in the term “Mortgaged Property,” as used herein. This Mortgage, and
any provisions hereof, may be modified or amended only by an agreement in
writing signed by Mortgagors and Mortgagee.

 

Section 9.5           Multiple Effect. This Mortgage shall be deemed, and may be
enforced from time to time, as a chattel mortgage, real estate mortgage, deed of
trust, security agreement, assignment or contract, or as one or more thereof.

 

Section 9.6           Fixtures. Without in any manner limiting the generality of
any of the foregoing hereof, some portions of the Personal Property described
hereinabove are or are to become fixtures on the Lands or Lands Associated with
Pipeline described herein or to which reference is made herein. In addition, the
security interest created hereby under applicable provisions of the UCC attaches
to minerals, including oil, gas and other As-extracted collateral, or accounts
resulting from the sale thereof, at the wellhead or minehead located on the
Lands or Lands Associated with Pipelines.

 

Section 9.7           Financing Statements. This Mortgage may be filed as
provided in the UCC relating to the perfecting of security interests in fixtures
and As-extracted collateral. In this connection, this instrument may also be
presented to a filing officer under the UCC to be filed in the county real
estate or official public records as a Financing Statement covering fixtures and
As-extracted collateral, pursuant to Section 9-502 of the UCC. For purposes of
filing this Mortgage as a financing statement, the addresses for each Mortgagor,
as the debtor, and Mortgagee, as the secured party, are as set forth
hereinabove. The organizational number for AEEC is C17822-2003, and the
organizational number for AMZG is E0181062007-5.

 

Section 9.8           Multiple Counterparts. For the convenience of the parties,
this Mortgage may be executed in multiple counterparts. For recording purposes,
various counterparts have been executed and there may be attached to each such
counterpart an Exhibit A-1 and Exhibit A-2 containing only the description of
the Mortgaged Property, or portions thereof, which relates to the county or
state in which the particular counterpart is to be recorded. A complete,
original counterpart of this Mortgage with a complete Exhibit A-1 and Exhibit
A-2 may be obtained from the Mortgagee. Each of the counterparts hereof so
executed shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same Mortgage.

 

Section 9.9           No Waivers. The failure or delay of Mortgagee to file or
give any notice as to this Mortgage, or to exercise any right, remedy or option
to declare the maturity of the principal debt, or any other sums hereby secured,
or the payment by Mortgagee of any taxes, liens, charges or assessments, shall
not be taken or deemed a waiver of any rights to exercise such right or option
or to declare any such maturity as to any past or subsequent violations of any
of such covenants or stipulations, and shall not waive or prejudice any liens,
security interests and other rights hereunder. Mortgagee’s failure to exercise
any rights, remedies or options hereunder shall not constitute a waiver or
prejudice the exercise of other rights or remedies existing hereunder.

 

28

 

 

Section 9.10         Controlling Provisions. In the event of a conflict between
the terms and provisions of this Mortgage and those of the ISDA, the terms and
provisions of the ISDA shall govern and control.

 

Section 9.11        Benefits Conferred.  By Mortgagee’s acceptance of this
Mortgage, Mortgagee acknowledges and accepts the benefits conferred on Mortgagee
and agrees to be bound by the agreements of Mortgagee set forth herein.

 

Section 9.12         Interest. Mortgagors and Mortgagee intend to contract in
strict compliance with applicable usury law from time to time in effect. In
furtherance thereof, the parties stipulate and agree that none of the terms and
provisions contained in this Mortgage or any other ISDA Document shall ever be
construed to create a contract to pay, for the use, forbearance or detention of
money, interest in excess of the maximum amount of interest permitted to be
charged by applicable Law from time to time in effect. Neither Mortgagors nor
any other persons now or hereafter becoming liable for payment of the Secured
Indebtedness shall ever be liable for unearned interest thereon or shall ever be
required to pay interest thereon in excess of the maximum amount that may be
lawfully charged under applicable Law from time to time in effect. Mortgagee
expressly disavows any intention to charge or collect excessive unearned
interest or finance charges in the event the maturity of any Secured
Indebtedness is accelerated. If (a) the maturity of any Secured Indebtedness is
accelerated for any reason, (b) any Secured Indebtedness is prepaid and as a
result any amounts held to constitute interest are determined to be in excess of
the legal maximum, or (c) Mortgagee or any other holder of any or all of the
Secured Indebtedness shall otherwise collect moneys which are determined to
constitute interest which would otherwise increase the interest on any or all of
the Secured Indebtedness to an amount in excess of that permitted to be charged
by applicable Law then in effect, then all such sums determined to constitute
interest in excess of such legal limit shall, without penalty, be promptly
applied to reduce the then outstanding principal of the related Secured
Indebtedness or, at Mortgagors’ or such holder’s option, promptly returned to
Mortgagors or the other payor thereof upon such determination. In determining
whether or not the interest paid or payable under any specific circumstance
exceeds the maximum amount permitted under applicable Law, Mortgagors or
Mortgagee (and any other payors thereof) shall to the greatest extent permitted
under applicable Law, (x) characterize any non principal payment as an expense,
fee or premium rather than as interest, (y) exclude voluntary prepayments and
the effects thereof, and (z) amortize, prorate, allocate and spread the total
amount of interest throughout the entire contemplated term of the instruments
evidencing the Secured Indebtedness in accordance with the amounts outstanding
from time to time thereunder and the maximum legal rate of interest from time to
time in effect under applicable Law in order to lawfully charge the maximum
amount of interest permitted under applicable Law.

 

29

 

 

Section 9.13         Defense of Claims. Mortgagors will notify the Mortgagee, in
writing, promptly of the commencement of any legal proceedings materially
adversely affecting or which could materially adversely affect the liens,
security interests and other rights hereof or the status of or title to the
Mortgaged Property, or any part thereof, and will take such action, employing
attorneys agreeable to the Mortgagee, as may be necessary to preserve the
Mortgagors’ and the Mortgagee’s rights affected thereby; and should the
Mortgagors fail or refuse to take any such action, the Mortgagee may take such
action on behalf and in the name of the Mortgagors and at the Mortgagors’
expense. Moreover, the Mortgagee may take such independent action in connection
therewith as it may in its discretion deem proper without any liability or duty
to the Mortgagors except to use ordinary care, the Mortgagors hereby agreeing
that all sums advanced or all expenses incurred in such actions, will, on
demand, be reimbursed to the Mortgagee or any receiver appointed hereunder.

 

Section 9.14         Renewals, Amendments and Other Security. Renewals and
extensions of the Secured Indebtedness may be given at any time and amendments
may be made to the Mortgage and the other ISDA Documents, and the Mortgagee may
take or may hold other security for the Secured Indebtedness without notice to
or consent of the Mortgagors. The Mortgagee may resort first to such other
security or any part thereof or first to the security herein given or any part
thereof, or from time to time to either or both, even to the partial or complete
abandonment of either security, and such action shall not be a waiver of any
rights conferred by this Mortgage, which shall continue as a first lien and
security interest upon the Mortgaged Property not expressly released until all
Secured Indebtedness secured hereby is fully paid.

 

Section 9.15         Instrument as an Assignment, Etc. This Mortgage shall be
deemed to be and may be enforced from time to time as an assignment, chattel
mortgage, contract, deed of trust, financing statement, real estate mortgage,
pledge, or security agreement, and from time to time as any one or more thereof.

 

Section 9.16         Unenforceable or Inapplicable Provisions. If any provision
of this Mortgage or in any other ISDA Document is invalid or unenforceable in
any jurisdiction, the other provisions hereof or of any other ISDA Document
shall remain in full force and effect in such jurisdiction, and the remaining
provisions hereof shall be liberally construed in favor of the Mortgagee in
order to effectuate the provisions hereof, and the invalidity of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
any such provision in any other jurisdiction. Any reference herein contained to
any Law of a state in which no part of the Mortgaged Property is situated shall
be deemed inapplicable to, and not used in, the interpretation hereof.

 

Section 9.17        Waiver of Covenants by Mortgagee. Any and all covenants in
this Mortgage may from time to time by instrument in writing signed by the
Mortgagee be waived to such extent and in such manner as the Mortgagee may
desire, but no such waiver shall ever affect or impair the Mortgagee’s rights
and remedies or liens, security interests and other rights hereunder, except to
the extent specifically stated in such written instrument.

 

Section 9.18         Notices. Whenever this Mortgage requires or permits any
consent, approval, notice, request, or demand from one party to another, the
consent, approval, notice, or demand must be in writing to be effective and
shall be delivered as required under the ISDA.

 

Section 9.19         Drafting of Mortgage. Each Mortgagor declares that it has
contributed to the drafting of this Mortgage or has had the opportunity to have
it reviewed by its counsel before signing it and agrees that it has been
purposefully drawn and correctly reflects its understanding of the transaction
that it contemplates.

 

30

 

 

Section 9.20         Governing Law. This Mortgage shall be governed by the
substantive laws of the State of North Dakota (and where applicable, the United
States of America) regarding the validity, construction, enforcement and
interpretation of the terms hereof, unless the laws of another state shall
mandatorily apply.

 

Section 9.21         WAIVER OF JURY TRIAL.  EACH OF MORTGAGORS AND MORTGAGEE
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS
MORTGAGE OR ANY TRANSACTION CONTEMPLATED THEREBY.  EACH OF MORTGAGORS AND
MORTGAGEE (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE ENTERED INTO
THIS MORTGAGE, IN RELIANCE ON, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS OF THIS PROVISION.

 

Section 9.22         Termination. This Mortgage, including the grant of a lien
hereunder and all of Mortgagee’s rights, powers and remedies in connection
therewith, will remain in full force and effect regardless of whether the
liability of any other obligor may have ceased, or irrespective of the validity
or enforceability of any other instrument executed in connection with the
Secured Indebtedness, and notwithstanding the reorganization, incapacity or
bankruptcy of any obligor, or the reorganization, or bankruptcy of any
Mortgagor, or any other event or proceeding affecting any Mortgagor or any
obligor, but shall terminate and be of no further force and effect (other than
the indemnity obligations and other continuing obligations hereunder and under
the other ISDA Documents that survive) upon the earlier of (A) the date
Mortgagee has executed a written release or termination statement regarding this
Mortgage and (B) the date when all Secured Indebtedness has been indefeasibly
paid in full and the ISDA has terminated.

 

Section 9.23         Carry Agreement. Specific reference is hereby made to that
certain Carry Agreement dated April 16, 2012, but effective as of January 1,
2012, by and between Mortgagors and NextEra Energy Gas Producing, LLC, a
Delaware limited liability company (“NEGP”), as amended by that certain First
Amendment to Carry Agreement dated as of July 15, 2012, but effective as of
August 1, 2012 (collectively, as amended, restated, supplemented or otherwise
modified from time to time, the “Carry Agreement”).  Mortgagors and Mortgagee
hereby acknowledge that the Carry Agreement relates to and affects certain
Subject Interests covered by this Mortgage (the “Carried Interests”). Mortgagee
acknowledges that, from time to time, the Mortgagors’ Working Interests and the
Net Revenue Interests in and to the Carried Interests may be subject to
fluctuation based on before payout and after payout status pursuant to the terms
and provisions of the Carry Agreement. Mortgagee also acknowledges that
Mortgagors may be required to assign a portion of each such Mortgagor’s Working
Interest and Net Revenue Interest, from time to time, to NEGP in or to the
Carried Interest.  To the extent Mortgagors are required to make any such
assignment to NEGP, Mortgagee disclaims any lien, security interest or other
interest under this Mortgage in and to any such assigned interest in the Carried
Interests; provided that Mortgagee does not consent to Mortgagors amending or
otherwise modifying any terms under the Carry Agreement in its form as of the
Effective Date, and any amendment or modification, without Mortgagee’s consent,
shall be null and void as to Mortgagee.

 

31

 

 

Section 9.24         Final Agreement. THIS DOCUMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

MORTGAGE-COLLATERAL REAL ESTATE MORTGAGE

 

THE PARTIES AGREE THAT THIS MORTGAGE, SECURITY AGREEMENT, FIXTURE FILING,
FINANCING STATEMENT AND ASSIGNMENT OF PRODUCTION AND REVENUE CONSTITUTES A
COLLATERAL REAL ESTATE MORTGAGE PURSUANT TO NORTH DAKOTA CENTURY CODE CHAPTER
35-03.

 

DEFICIENCY JUDGMENT

 

THE MORTGAGE, SECURITY AGREEMENT, FIXTURE FILING, FINANCING STATEMENT AND
ASSIGNMENT OF PRODUCTION AND REVENUE GRANTED HEREBY COVERS COMMERCIAL REAL
PROPERTY AS DEFINED IN NORTH DAKOTA CENTURY CODE SECTION 32-19-06.1 AND
THEREFORE THE MORTGAGEE HAS THE RIGHT TO PROCEED TO OBTAIN AND COLLECT A
DEFICIENCY JUDGMENT, TOGETHER WITH FORECLOSURE OF THE REAL PROPERTY MORTGAGED
HEREBY UNDER APPLICABLE LAW.

 

[Signatures and acknowledgments appear on following pages.]

 

32

 

 

EXECUTED as of the date set forth in the notary blocks below, but effective for
all purposes as of the Effective Date.

 

  MORTGAGORS/DEBTORS:       AMERICAN EAGLE ENERGY CORPORATION,   a Nevada
corporation       By:         Brad Colby     President       AMZG, INC.,   a
Nevada corporation       By:         Brad Colby     President

 

(Signature Page to Mortgage)

 

 

 

 

ACKNOWLEDGMENTS

 

STATE OF COLORADO )     ) ss COUNTY OF ARAPAHOE )  

 

On this ___ day of December in the year 2012, before me, personally appeared
Brad Colby, President of American Eagle Energy Corporation, a Nevada
corporation, the corporation that is described in and that executed the within
instrument, and acknowledged to me that such corporation executed the same.

 

      NOTARY PUBLIC IN AND FOR   THE STATE OF _____________

 

STATE OF COLORADO )     ) ss COUNTY OF ARAPAHOE )  

 

On this ___ day of December in the year 2012, before me, personally appeared
Brad Colby, President of AMZG, Inc., a Nevada corporation, the corporation that
is described in and that executed the within instrument, and acknowledged to me
that such corporation executed the same.

 

      NOTARY PUBLIC IN AND FOR   THE STATE OF _____________

 

(Acknowledgement Page to Mortgage)

 

 

 

 

EXHIBIT A-1

TO MORTGAGE

 

Oil and Gas Properties

 

 

 

 

EXHIBIT A-2

TO MORTGAGE

 

Pipelines

  

All rights, titles and interests of Mortgagors in all existing and future
pipelines, gathering systems and other transportation assets, and all assets,
equipment, rights and interests related thereto located on the Mortgaged
Property described on Exhibit A-1.

 



 

